Exhibit 10.1

AGREEMENT REGARDING MASTER LEASES

THIS AGREEMENT REGARDING MASTER LEASES (hereinafter, this “Agreement”) is dated
as of the 30th day of September, 2013, and is between VENTAS REALTY, LIMITED
PARTNERSHIP, a Delaware limited partnership (together with its successors and
assigns, “Lessor”), and KINDRED HEALTHCARE, INC., a Delaware corporation
formerly known as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE OPERATING,
INC., a Delaware corporation formerly known as Vencor Operating, Inc.
(“Operator”; Operator, jointly and severally with Kindred and permitted
successors and assignees of Operator and Kindred, “Tenant”).

RECITALS

A. Lessor and Tenant have heretofore entered into (1) that certain Second
Amended and Restated Master Lease Agreement No. 1 (such agreement, as heretofore
amended, is herein referred to as “ML1”) dated as of April 27, 2007, and Ventas,
Inc. executed a Joinder to such ML1 with respect to one (1) leased property
which was formerly demised thereunder (Facility No. 4619), (2) that certain
Second Amended and Restated Master Lease Agreement No. 2 (such agreement, as
heretofore amended, is herein referred to as “ML2”) dated as of April 27, 2007,
(3) that certain Second Amended and Restated Master Lease Agreement No. 3 (such
agreement, as heretofore amended, is herein referred to as “ML3”) dated as of
April 27, 2007, and (4) that certain Second Amended and Restated Master Lease
Agreement No. 4 (such agreement, as heretofore amended, is herein referred to as
“ML4”) dated as of April 27, 2007, and Ventas, Inc. executed a Joinder to such
ML4 with respect to one (1) leased property demised thereunder and which is to
be demised under ML5 referenced below (Facility No. 4614) (ML1, ML2, ML3 and ML4
are sometimes collectively referred to herein as “ML1-4”).

B. Lessor and Tenant have heretofore entered into that certain Master Lease
Agreement No. 5 (such agreement, as heretofore amended, is herein referred to as
“Existing ML5”) dated as of May 23, 2012, and Ventas, Inc. executed a Joinder to
such Existing ML5 with respect to the above referenced Facility No. 4619, and,
contemporaneously herewith, Lessor and Tenant are entering into that certain
Amended and Restated Master Lease Agreement No. 5 (such agreement is herein
referred to as “ML5”), and Ventas, Inc. is executing a Joinder to such ML5 with
respect to the above referenced Facility Nos. 4614 and 4619. Pursuant to the
terms of ML5, certain hospitals and skilled nursing facilities that are demised
under ML1-ML4 will, as of the Effective Date referenced in ML5, be demised as
Leased Properties under ML5 and as of the Effective Date referenced in ML5, each
such Leased Property shall no longer be a Leased Property under the applicable
ML1-ML4 in accordance with the provisions of Section 40.16 of such applicable
ML1-ML4.

C. Lessor and Tenant desire to enter into certain agreements relating to, and
certain amendments of, each of ML1, ML2, ML3, ML4 and ML5 (each of ML1, ML2,
ML3, ML4 and ML5 is referred to herein as a “Master Lease” and collectively as
the “Master Leases”; each capitalized term that is used in this Agreement and
not otherwise defined shall have the same meaning herein as in the Master
Leases).

 

1



--------------------------------------------------------------------------------

D. Simultaneously herewith, Lessor and Tenant are entering into a Settlement
Agreement and Mutual Release with respect to certain matters under ML1-4.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby agree as follows:

1. ML1/Renewal Group 8 and ML2/Renewal Group 4. With respect to the Leased
Properties that are a part of Renewal Group 8 of ML1 and Renewal Group 4 of ML2,
Lessor and Tenant acknowledge and agree that, notwithstanding anything to the
contrary contained in ML1 or ML2, (a) the Term of the applicable Master Lease
with respect to each such Leased Property is extended so that the Expiration
Date for each such Leased Property is April 30, 2020 (and such extension shall
be treated as the use of the second of the three available Renewal Term options
relative to such Renewal Groups), (b) Base Rent shall continue to escalate with
respect to each such Leased Property on the terms set forth in the definition of
“Base Rent” in, and Section 3.1 of, the applicable Master Lease on May 1, 2014
and on the first day of each Rent Calculation Year thereafter (but, without
limitation of Section 2(c) below, without any Fair Market Rental adjustment of
the Base Rent as provided in Article XIX of the applicable Master Lease with
respect to the extension of the Term described in clause (a)), and (c) Base Rent
shall further increase with respect to such Leased Properties as provided in
Section 3 of this Agreement as of October 1, 2014.

2. Certain Terminating Leased Properties. Attached hereto and made a part hereof
as Exhibit A is a list of fifty nine (59) skilled nursing facilities (each, a
“Terminating Leased Property” and collectively, the “Terminating Leased
Properties”), as to which Tenant has irrevocably elected not to exercise its
next available option to extend the Master Lease applicable thereto and as to
which, by agreement of Lessor and Tenant, the Master Lease applicable thereto
shall terminate, as to each such Terminating Leased Property, as of
September 30, 2014, rather than April 30, 2015, subject, however, to the terms
and conditions of the applicable ML1-ML4, as amended or otherwise affected by
this Agreement. For the avoidance of doubt, the Mt. Carmel Leased Property is
not a Terminating Leased Property for purposes of this Agreement. Relative to
the Terminating Leased Properties and notwithstanding anything to the contrary
contained in any of the Master Leases, Lessor and Tenant agree as follows:

(a) To facilitate the transfers and transitions described below in this
Section 2, Lessor and Tenant hereby agree to amend the Master Leases as follows,
effective as of the date of this letter:

(i) In the case of ML 1,

(x) The definition of “Base Rent” contained in such Master Lease is hereby
amended and restated in its entirety to read as follows:

“Base Rent”: (a) For any period prior to September 30, 2013, rent at the annual
rate applicable for such period under this Lease prior to its amendment by that
certain Agreement

 

2



--------------------------------------------------------------------------------

Regarding Master Leases dated September 30, 2013 between Lessor and Tenant,
(b) for the period from September 30, 2013 to April 30, 2014, rent at an annual
rate equal to $74,737,473 per annum, and (c) for a particular Rent Calculation
Year thereafter, an annual rental amount equal to the sum of (i) the Prior
Period Base Rent, plus (ii) if the Patient Revenues for the calendar year
preceding the commencement of such Rent Calculation Year equaled or exceeded
seventy-five percent (75%) of the Adjusted Base Patient Revenues, two and
seven-tenths percent (2.7%) of the Prior Period Base Rent. Notwithstanding the
foregoing, nothing contained in this definition shall limit the applicability of
Section 19.2 and Section 19.3 hereof.

(y) Exhibit C to such Master Lease is hereby amended and restated in its
entirety to read as set forth in Exhibit B-1 attached to and made a part of this
Agreement.

(ii) In the case of ML 2,

(x) The definition of “Base Rent” contained in such Master Lease is hereby
amended and restated in its entirety to read as follows:

“Base Rent”: (a) For any period prior to September 30, 2013, rent at the annual
rate applicable for such period under this Lease prior to its amendment by that
certain Agreement Regarding Master Leases dated September 30, 2013 between
Lessor and Tenant, (b) for the period from September 30, 2013 to April 30, 2014,
rent at an annual rate equal to $48,002,845 per annum, and (c) for a particular
Rent Calculation Year thereafter, an annual rental amount equal to the sum of
(i) the Prior Period Base Rent, plus (ii) if the Patient Revenues for the
calendar year preceding the commencement of such Rent Calculation Year equaled
or exceeded seventy-five percent (75%) of the Adjusted Base Patient Revenues,
the product of (x) the Prior Period Base Rent times (y)(1) two and twenty-five
hundredths percent (2.25%), if the CPI Increase, expressed as a percentage,
applicable to such Rent Calculation Year is less than 2.25%, (2) four percent
(4%), if the CPI Increase, expressed as a percentage, applicable to such Rent
Calculation Year is greater than 4%, or (3) the CPI Increase, expressed as a
percentage, applicable to such Rent Calculation Year, in all other cases.
Notwithstanding the foregoing, nothing contained in this definition shall limit
the applicability of Section 19.2 and Section 19.3 hereof.

 

3



--------------------------------------------------------------------------------

(y) Exhibit C to such Master Lease is hereby amended and restated in its
entirety to read as set forth in Exhibit B-2 attached to and made a part of this
Agreement.

(iii) In the case of ML 3,

(x) The definition of “Base Rent” contained in such Master Lease is hereby
amended and restated in its entirety to read as follows:

“Base Rent”: For any period prior to September 30, 2013, rent at the annual rate
applicable for such period under this Lease prior to its amendment by that
Agreement Regarding Master Leases dated September 30, 2013 between Lessor
and Tenant, (b) for the period from September 30, 2013 to April 30, 2014, rent
at an annual rate equal to $22,947,181 per annum, and (c) for a particular Rent
Calculation Year thereafter, an annual rental amount equal to the sum of (i) the
Prior Period Base Rent, plus (ii) if the Patient Revenues for the calendar year
preceding the commencement of such Rent Calculation Year equaled or exceeded
seventy-five percent (75%) of the Adjusted Base Patient Revenues, two and
seven-tenths percent (2.7%) of the Prior Period Base Rent. Notwithstanding the
foregoing, nothing contained in this definition shall limit the applicability of
Section 19.2 and Section 19.3 hereof.

(y) Exhibit C to such Master Lease is hereby amended and restated in its
entirety to read as set forth in Exhibit B-3 attached to and made a part of this
Agreement.

(iv) In the case of ML 4,

(x) The definition of “Base Rent” contained in such Master Lease is hereby
amended and restated in its entirety to read as follows:

“Base Rent”: (a) For any period prior to September 30, 2013, rent at the annual
rate applicable for such period under this Lease prior to its amendment by that
certain Agreement Regarding Master Leases dated September 30, 2013 between
Lessor and Tenant, (b) for the period from September 30, 2013 to April 30, 2014,
rent at an annual rate equal to $41,716,941 per annum, and (c) for a particular
Rent Calculation Year thereafter, an annual rental amount equal to the sum of
(i) the Prior Period Base Rent, plus (ii) if the Patient Revenues for the
calendar year preceding the commencement of such Rent Calculation Year equaled
or exceeded seventy-five percent

 

4



--------------------------------------------------------------------------------

(75%) of the Adjusted Base Patient Revenues, two and seven-tenths percent
(2.7%) of the Prior Period Base Rent. Notwithstanding the foregoing, nothing
contained in this definition shall limit the applicability of Section 19.2 and
Section 19.3 hereof.

(y) Exhibit C to such Master Lease is hereby amended and restated in its
entirety to read as set forth in Exhibit B-4 attached to and made a part of this
Agreement.

(b) From time to time from and after the date of this Agreement, but in no event
later than March 15, 2015 (the “Transfer Notice Deadline”), Lessor may notify
Tenant of its election to require that a Terminating Leased Property or
Terminating Leased Properties identified by Lessor in its notice (each, a
“Transfer Notice”) be transferred and transitioned as provided in this
Agreement;

(c) Each Transfer Notice shall specify the date (subject to extension as
described below, the applicable “Transfer Date”) on which such transfer and
transition is to occur with respect to the identified Terminating Leased
Property(ies) (contingent upon the obtaining of any necessary regulatory
approvals and the satisfaction of Lessor’s other requirements for the
commencement of the lease, or closing of the sale, with the applicable
replacement operator), which Transfer Date shall be not less than forty-five
(45) days after Tenant’s receipt of the applicable Transfer Notice (provided,
however, that (i) if the Transfer Date specified by Lessor in its Transfer
Notice is less than ninety (90) days after Tenant’s receipt of such Transfer
Notice, then, if Tenant shall reasonably and in good faith determine (which
determination shall be made as soon as practicable) that an extension of the
specified Transfer Date is required due to the requirements of the Worker
Adjustment and Retraining Notification Act, then, as soon as practicable, but in
any event within fifteen (15) days of such determination by Tenant, Tenant shall
so notify Lessor in writing, and the Transfer Date that was specified in
Lessor’s Transfer Notice shall be extended to such later date set forth in such
notice by Tenant by which the requirements of the Worker Adjustment and
Retraining Notification Act shall be satisfied (which date shall not, in any
event, be later than the ninetieth (90th) day after Tenant’s receipt of such
Transfer Notice) and (ii) Lessor shall have the right, at its option by written
notice (the “Extension Notice”) to Tenant from time to time after delivery of
the applicable Transfer Notice, to extend the Transfer Date; provided that the
Transfer Date specified by Lessor, exclusive of any extension pursuant to clause
(i) above, may not be extended by Lessor beyond April 30, 2015 (the Transfer
Date, as it may be extended by Lessor pursuant to clause (ii) above or by Tenant
pursuant to clause (i) above (including, in the case of an extension by Tenant,
beyond April 30, 2015), is referred to herein as the “Lessor’s Outside Closing
Date”);

(d) The expiration date of the Term for the Terminating Leased Property(ies)
shall be: (i) with respect to a Terminating Leased Property as to which the
closing of a transfer, or the completion of a Facility Termination, has occurred
with respect thereto, in accordance with the terms of the Master Leases and this
Agreement, prior to September

 

5



--------------------------------------------------------------------------------

30, 2014, the date of such closing or the date of completion of such Facility
Termination, as applicable, and (ii) in all other cases, September 30, 2014 (for
the avoidance of doubt, notwithstanding the expiration of the Term of any
Terminating Leased Property(ies), under this clause (ii), Tenant shall continue
to have the right as tenant to use and occupy such Terminating Leased
Property(ies) in accordance with the Master Leases and this Agreement (i.e., to
effectuate the transfer or wind down of operations, as applicable), and no
holdover tenancy shall be deemed to occur thereby, so long as Tenant vacates
such Terminating Leased Property(ies) and redelivers possession thereof to
Lessor, in accordance with the requirements of the Master Leases and this
Agreement, on or prior to the expiration of the applicable Reimbursement Period,
as further described below);

(e) In the event that the Term expires with respect to one or more Terminating
Leased Properties prior to September 30, 2014 as provided in Section 2(d)(i)
above (each such Terminating Leased Property is referred to herein as an “Early
Terminating Leased Property”, the applicable expiration date of the Term for any
such Early Terminating Leased Property is referred to herein as the “Applicable
Early Expiration Date” and the period from the Applicable Early Expiration Date
for any such Early Terminating Leased Property through September 30, 2014 is
referred to herein as the “Applicable Deficiency Period”), Tenant shall remain
obligated to pay to Lessor, with respect to the aggregate of all such Early
Terminating Leased Properties and the Applicable Deficiency Period relating
thereto, the Applicable Deficiency Amount (if any), as hereinafter defined. As
used in this Agreement, the “Applicable Deficiency Amount” for such Early
Terminating Leased Properties and Applicable Deficiency Period is equal to the
amount, if any, by which (i) the aggregate Base Rent that would have been owed
under the applicable Master Lease with respect to such Applicable Deficiency
Period and have been attributable to such Early Terminating Leased Properties
exceeds (ii) the aggregate amount of base rent or minimum rent or similar net
rent that is owed or paid to Lessor by the replacement operator(s), if any, of
such Early Terminating Leased Properties (x) with respect to such Applicable
Deficiency Period and (y) attributable to such Early Terminating Leased
Properties. For the avoidance of doubt, the expiration of the Applicable
Deficiency Period shall not be extended beyond September 30, 2014 by any
Extension Notice.

For purposes of the foregoing calculations, (1) the amount referenced in clause
(i) above shall be calculated based upon the product of the Transferred Property
Percentage applicable to such Early Terminating Leased Property and the
aggregate amount of Base Rent that was owing under the applicable Master Lease
immediately prior to the Applicable Early Expiration Date and taking into
account thereafter, and including in the amount calculated under clause
(i) above, any escalations in the aggregate amount of Base Rent that would have
occurred under the definition of “Base Rent” in, and Section 3.1 of, the
applicable Master Lease during such Applicable Deficiency Period and have
increased the amount of the above referenced product if not for the early
termination of the applicable Master Lease with respect to the Early Terminating
Leased Properties, and (2) the amount referenced in clause (ii) above shall be
calculated in a similar manner with respect to the Early Terminating Leased
Properties and such period, but based upon the transferred property percentage
or similar allocation percentage, the aggregate amount of

 

6



--------------------------------------------------------------------------------

base rent, minimum rent or similar net rent and the scheduled rent escalations
that are applicable to the Early Terminating Leased Properties and such period
under the successor lease, if any (for the avoidance of doubt, Lessor and Tenant
acknowledge and agree that the above calculations shall exclude any expenses
that would constitute Additional Charges under the Master Lease, or escrows
therefor, that may be payable by any replacement operator).

With respect to each Early Terminating Leased Property, Lessor may send invoices
to Tenant from time to time (but not more often than monthly) for the amount of
any Applicable Deficiency Amount that is owing (with a breakdown by Facility) to
Lessor for any part of the Applicable Deficiency Period, together with a
certification by Lessor certifying to Tenant that the amount so invoiced to
Tenant has been calculated by Lessor in accordance with the requirements of this
Section 2(e), and each such invoice shall be payable by Tenant to Lessor within
seven (7) Business Days following Tenant’s receipt of any such invoice. Tenant
shall be entitled to reasonable inspection rights related to the calculation of
the Applicable Deficiency Amount but shall not be entitled to examine the lease
of any successor operator.

Notwithstanding anything contained herein to the contrary, in no event shall the
Applicable Deficiency Amount exceed $12,500,000 on an aggregate basis for all
Early Terminating Leased Properties.

(f) Each of Lessor and Tenant shall comply with the provisions of Section 40.3
of the Master Leases, and any other applicable provisions of the Master Leases
relating to transfer of operations, in connection with any such early transition
and transfer of any Terminating Leased Property(ies) identified from time to
time by Lessor (and, in addition, prior to the applicable Transfer Date with
respect to each Terminating Leased Property, Tenant and the applicable
replacement operator identified by Lessor shall enter into an Operations
Transfer Agreement that is usual and customary for facilities comparable to the
Terminating Leased Property(ies) and otherwise in a form mutually and reasonably
agreed upon by Tenant and such replacement operator; relative to the foregoing,
Tenant further agrees, upon reasonable advance notice from Lessor, to use good
faith and commercially reasonable efforts to enter into such Operations Transfer
Agreement concurrently with such replacement operator’s entry into a lease of
the subject Terminating Leased Property(ies) with Lessor or as soon thereafter
as practicable);

(g) Unless Lessor otherwise notifies Tenant in writing that Tenant may commence
a Facility Termination with respect to a Terminating Leased Property (or Lessor
is deemed to have delivered such notice pursuant to Section 2(h) below) (such
notice or deemed notice, a “Facility Termination Notice”), Tenant shall continue
to operate such Terminating Leased Property until the earlier to occur of the
following dates: (i) if Lessor delivers a Transfer Notice and the applicable
closing occurs, the closing date of such transfer, and (ii) if Lessor delivers a
Transfer Notice by the Transfer Notice Deadline but fails, on or after the
Transfer Notice Deadline, to close such transfer on or before the applicable
Lessor’s Outside Closing Date, such Lessor’s Outside Closing Date.
Notwithstanding anything to the contrary contained in any Master Lease, Tenant

 

7



--------------------------------------------------------------------------------

acknowledges and agrees that Tenant has elected to forego, and hereby elects to
forego, its rights under the Master Leases (including, without limitation,
Section 40.3 of each Master Lease) to reimbursement of operating deficits, and
operating losses and expenses, during any Reimbursement Period that may apply to
any of the Terminating Leased Properties, and, instead, (x) during any
Reimbursement Period, Tenant shall continue to be responsible for payment of all
applicable Additional Charges and any other costs and expenses of continuing to
comply with the applicable Master Lease as to each Terminating Leased Property
and (y) commencing on October 1, 2014, Lessor shall be obligated to allow Tenant
to pay reduced Base Rent (the “Reduced Base Rent Obligation”) with respect to
such Terminating Leased Property as provided in Section 2(i) below (or zero Base
Rent, in the circumstances and during the time frame referenced in Sections 2(i)
and 2(j) below), as if Lessor had procured a “Qualified Successor” and issued a
timely Section 40.3 Notice with respect thereto (it being agreed that, if Lessor
has issued a Transfer Notice with respect to a particular Terminating Leased
Property but, as of the Transfer Date specified therein (as such Transfer Date
may be extended as provided in Section 2(c) above), Lessor is not prepared to
complete a transfer and transition of such Terminating Leased Property to a
replacement operator, from and after such Transfer Date, Lessor and Tenant shall
continue to have the post expiration and other obligations referenced in
Section 40.3 of the applicable Master Lease, as amended by this Section 2(g) and
the other provisions of this Agreement, relating to such Terminating Leased
Property, including, as and when applicable with respect to such Terminating
Leased Property, the right of Tenant to commence a Facility Termination upon
receipt of a Facility Termination Notice or as the result of a deemed Facility
Termination Notice as described in Section 2(h) below, and Lessor shall comply
with the Reduced Base Rent Obligation;

(h) If, with respect to a particular Terminating Leased Property, (i) Lessor has
not delivered a Transfer Notice on or prior to the Transfer Notice Deadline,
(ii) Lessor has not delivered a Facility Termination Notice on or prior to
April 30, 2015 (except that this clause (ii), and clause (iii) below, shall not
apply to a Terminating Leased Property as to which Lessor has delivered a
Transfer Notice but the closing has not occurred on or prior to April 30, 2015
due to an extension of the Transfer Date by Tenant beyond April 30, 2015
pursuant to Section 2(c)(i) above), (iii) subject to clause (ii) above, Lessor
has delivered a Transfer Notice but the closing has not occurred with respect
thereto on or prior to April 30, 2015 or (iv) clause (iii) above is applicable
and the closing with respect thereto does not occur on the extended Transfer
Date, then Lessor shall be deemed to have irrevocably delivered a Facility
Termination Notice as of (x) the day after the Transfer Notice Deadline (if
clause (i) above is applicable), (y) May 1, 2015 (if clause (ii) or (iii) above
is applicable) or (z) the day after the extended Transfer Date referenced in
clause (iv) above (if clause (iv) above is applicable), and Tenant shall
thereafter have the right to commence a Facility Termination. Provided that
Tenant diligently proceeds toward the completion of a Facility Termination
(whether pursuant to a Facility Termination Notice issued by Lessor or a deemed
Facility Termination Notice), Tenant shall have such period of time to complete
such Facility Termination as Tenant reasonably, in good faith and with due
diligence requires to complete such Facility Termination (and the Reimbursement
Period shall continue during such period), and Tenant shall not be a holdover
tenant as long as it is proceeding in such manner to complete such Facility
Termination;

 

8



--------------------------------------------------------------------------------

(i) In the case of each Terminating Leased Property, the Reimbursement Period,
if any, that is applicable thereto shall commence on October 1, 2014, and,
instead of ending on the earliest of the dates referenced in clauses (i),
(ii) and (iii) of Section 40.3 of each Master Lease, shall end on the earliest
to occur of: (i) the date that the turnover of possession occurs under an
Operations Transfer Agreement between Tenant and a replacement operator
identified by Lessor with respect to such Terminating Leased Property; and
(ii) the date that Tenant completes a Facility Termination (or reasonably should
have completed such Facility Termination acting reasonably, in good faith and
with due diligence) with respect to such Terminating Leased Property in
accordance with the applicable Master Lease (as amended by this Agreement);
provided, however, that, if clause (ii) is applicable, commencing on the ninety
first (91st) day after the date of delivery or deemed delivery of the Facility
Termination Notice relative to such Terminating Leased Property, Base Rent
allocable to such Terminating Leased Property shall be reduced to zero until the
end of the applicable Reimbursement Period; and

(j) In the event that, as of October 1, 2014, a Reimbursement Period is in
effect for any of the Terminating Leased Properties, then, commencing on
October 1, 2014 and on the first day of each month thereafter that a
Reimbursement Period remains in effect on such first day for any of the
Terminating Leased Properties (for each month, each such Terminating Leased
Property as to which a Reimbursement Period remains in effect as of the first
day of such month is referred to herein as a “Reimbursement Period TLP”),
(w) the aggregate amount of the monthly Base Rent that is allocable to the
Reimbursement Period TLPs for such month, before adjustment as provided in this
Section 2(j), shall be calculated, (x) such aggregate amount shall be divided by
the number of Reimbursement Period TLPs as of the first day of such month to
obtain an average amount of Base Rent as to each such Reimbursement Period TLP
for such month (such average amount for a particular month is referred to herein
as the “Applicable Average Monthly Base Rent”), (y) for each of the months of
October, November and December of 2014, (1) if the number of Reimbursement
Period TLPs for such month is ten (10) or less, Tenant shall be obligated to pay
to Lessor, as Base Rent for such month with respect to each Reimbursement Period
TLP, the Applicable Average Monthly Base Rent and (2) if the number of
Reimbursement Period TLPs for such month exceeds ten (10), Tenant shall be
obligated to pay to Lessor as Base Rent for such month (A) for each of ten
(10) Reimbursement Period TLPs designated by Lessor, the Applicable Average
Monthly Base Rent and (B) for each remaining Reimbursement Period TLP, fifty
percent (50%) of the Applicable Average Monthly Base Rent, and (z) for each
month after December 2014, Tenant shall be obligated to pay to Lessor, as Base
Rent for such month for each Reimbursement Period TLP, fifty percent (50%) of
the monthly Base Rent amount that was allocable to such Reimbursement Period TLP
as of October 1, 2014 (before adjustment as provided in this Section 2(j)). In
the event that, pursuant to Section 2(i) above, as to a particular Reimbursement
Period TLP, the Base Rent has been reduced to zero as of the date that a
calculation is being made under Section 2(j) clauses (w) and (x) above, the
Applicable Average Monthly Base Rent shall be calculated as if any such

 

9



--------------------------------------------------------------------------------

reduction of Base Rent to zero had not occurred, but, as to such Reimbursement
Period TLP, in lieu of the amount of Base Rent that would be payable to Lessor
by Tenant with respect to such Reimbursement Period TLP for such month under
this Section 2(j), Tenant shall be obligated to pay zero Base Rent (or, if, for
a particular Reimbursement Period TLP, a reduction of Base Rent to zero pursuant
to such Section 2(h) becomes applicable after the first day of a particular
month, Tenant shall be obligated to pay, for such Reimbursement Period TLP and
such month, the Base Rent amount specified in this Section 2(j)) until such
reduction to zero becomes applicable and thereafter to pay zero Base Rent until
the earlier of the end of such month or the end of the Reimbursement Period
applicable to such Reimbursement Period TLP). For example, assume that (aa) as
of October 1, 2014, there remain fifteen (15) Reimbursement Period TLPs as to
which a Reimbursement Period remains in effect, and the Base Rent allocable to
such fifteen (15) Reimbursement Period TLPs is $50,000.00 per month as to
Reimbursement Period TLP A, $75,000.00 per month as to Reimbursement Period TLP
B, $175,000.00 per month as to Reimbursement Period TLP C and $100,000.00 per
month as to the remaining twelve (12) such Reimbursement Period TLPs, (bb) as of
January 1, 2015, a Reimbursement Period remains in effect for only Reimbursement
Period TLP A, Reimbursement Period TLP B and Reimbursement Period TLP C, and
(cc) as of January 15, 2015, pursuant to the terms of Section 2(i) above, Base
Rent is reduced to zero with respect to Reimbursement Period TLP C. In such
example, (X) Tenant would be obligated to pay to Lessor $1,250,000.00 in Base
Rent for October 2014 and such 15 Reimbursement Period TLPs (the Applicable
Average Monthly Base Rent Amount for such month would equal $100,000.00
($50,000.00 + $75,000.00 + $175,000.00 + (12 x $100,000.00) = $1,500,000.00,
which divided by 15 = $100,000.00), so Tenant would pay that amount for 10 of
such Reimbursement Period TLPs designated by Lessor and would pay 50% of such
amount for the remaining 5 such Reimbursement Period TLPs ((10 x $100,000.00) +
(5 x 0.50 x $100,000.00) = $1,000,000.00 + $250,000.00), (Y) for January 2015,
Tenant would be obligated to pay to Lessor $25,000.00 in Base Rent for
Reimbursement Period TLP A and $37,500.00 in Base Rent for Reimbursement Period
TLP B and (Z) relative to January 2015, Tenant would be obligated to pay to
Lessor 14/31 x $87,500.00 in Base Rent for Reimbursement Period TLP C.

(k) In the case of any Facility Termination with respect to any Terminating
Leased Property, to the extent permitted by applicable Legal Requirements,
Tenant shall preserve in force any Authorizations relating to such Terminating
Leased Property, until possession of such Terminating Leased Property is
surrendered to Lessor or its designee, and, if requested by Lessor, Tenant
shall, to the extent permitted by applicable Legal Requirements, transfer to
Lessor or Lessor’s designee and/or cooperate in all reasonable respects with
Lessor or Lessor’s designee to enable Lessor or Lessor’s designee to apply for
and obtain all Authorizations necessary for the operation of such Terminating
Leased Property for its Primary Intended Use and with all of its current
licensed beds. The costs of any such transfer or obtaining of Authorizations
shall be paid by Lessor or its designee.

 

10



--------------------------------------------------------------------------------

3. Base Rent Increases. In addition to, and without limitation of, any Base Rent
escalations that are scheduled to occur under the terms of the Master Leases
between the date of this Agreement and October 1, 2014, as of October 1, 2014,
the Base Rent under ML1, ML2 and ML5 shall increase by an aggregate amount equal
to Fifteen Million Dollars ($15,000,000), and such Base Rent increase shall be
allocated among ML1, ML2 and ML5, and among the individual Leased Properties
demised under ML1, ML2 and ML5, in the manner set forth on Exhibit C attached to
and made a part of this Agreement, which identifies the amount of the annual
Base Rent increase or decrease for each property listed thereon.
Contemporaneously with such rent increase, and without further action of Lessor
and Tenant, as to each Master Lease that includes a Leased Property as to which
a portion of such rent increase is allocated, Exhibit C of such Master Lease
shall be modified and amended so as to add thereto the allocations of Base Rent
referenced in this Section 3, and the Transferred Property Percentages of the
Leased Properties included in such Master Lease shall be recalculated so that
each such Leased Property shall have a Transferred Property Percentage equal to
the percentage that the Base Rent allocated to such Leased Property (including
any Base Rent increase that is allocated thereto pursuant to this Section 3)
comprises of the aggregate Base Rent for all Leased Properties included in such
Master Lease (including any Base Rent increase allocated to such Leased
Properties pursuant to this Section 3) and so that the aggregate of all
Transferred Property Percentages for the Leased Properties included in such
Master Lease equals 100%.

4. Payment to Lessor. In consideration of Lessor’s entry into this Agreement and
ML5, Tenant shall pay to Lessor the sum of Twenty Million Dollars
($20,000,000.00), which sum shall be paid to Lessor by wire transfer to the
account referenced on Exhibit D attached to and made a part of this Agreement
contemporaneously with the parties entry into this Agreement.

5. IGT.

(a) Tenant shall not allow any Facility to participate in any IGT Program,
including entering into any agreement with respect thereto, unless (i) Landlord
approves of such participation in its sole and absolute discretion, or
(ii) Tenant’s participation is a Compliant Participation. Subject to
Section 5(g), this section does not diminish or abrogate any other requirements
(including consent rights) that may exist under the Master Leases with respect
to specific parts of the such participation, e.g., approval rights with respect
to specific agreements.

(b) The following terms shall have the meanings ascribed to them below:

“Compliant Participation” means Tenant’s participation in an IGT Program
pursuant to agreements that have all of the following characteristics:

(i)

(x) If possible, Tenant subleases the Facility pursuant to a sublease that
otherwise complies with all applicable terms and conditions in the applicable
Master Lease (subject to Section 5(g)), such that in each month, such amount of
such sublease rents paid to Landlord pursuant to Section 25.1.7 of such Master
Lease are set to be equivalent to the Monthly IGT Share Amount for such month;

 

11



--------------------------------------------------------------------------------

(y) Or if the sublease described in clause (x) is not possible to implement, the
parties acting reasonably, have agreed on, and are able to implement, an
alternate structure that achieves the substantially same distribution of
economic benefits as contemplated by clause (x);

(ii) Tenant’s participation, taking account of the provisions of the Master
Leases, would not result in Landlord receiving any rent or other amounts that do
not qualify as “rents from real property” within the meaning of Section 856(d)
of the Internal Revenue Code of 1986, as amended (the “Code”) and the U.S.
Department of Treasury Regulations (the “Regulations”) and Landlord shall have
received a legal opinion from counsel of its choosing that any amounts it
receives will be treated as “rents from real property” within the meaning of
Section 856(d) of the Code. Should the Code or the Regulations, or
interpretations of them by the Internal Revenue Service contained in Revenue
Rulings, be changed so that any such amounts no longer qualifies as “rent from
real property” for the purposes of Section 856(d) of the Code and the
Regulations, then such amounts shall be adjusted so that it will qualify,
provided however that any adjustments required pursuant to this Section shall be
made so as to produce the equivalent (in economic terms) amounts as payable
prior to the adjustment;

(iii) Tenant’s participation has not been structured in such a way as to evade
payments to Landlord contemplated by this Section 5;

(iv) Landlord and Tenant have each received such other documentation and entered
into such agreements as Landlord may reasonably require; and

(v) Tenant and Landlord have agreed on the Monthly IGT Share Amounts for each
applicable month.

“IGT Program” means an intergovernmental transfer program pursuant to which a
Facility (including any person or entity operating such Facility) receives a
greater Medicaid reimbursement rate.

(c) Prior to commencement of any Compliant Participation, Landlord and Tenant
shall reasonably and mutually determine for each remaining month during the term
of the Lease (including any renewal or extension periods) what amount (for each
month, the “Monthly IGT Share Amount”) is 20% of the expected increase in gross
revenue that is attributable to Tenant’s participation in the IGT Program.

(d) With respect to any assignment or sublet that relates to an IGT Program, the
references in Section 25.1.7 of each Master Lease to “80%” shall be deemed to be
references to “100%.” For example, if an IGT Program involved Tenant subleasing
a Facility to a hospital, Landlord would receive all of the amount by which such
sublease rent exceeded the rent under the Master Lease with respect to such
Facility.

 

12



--------------------------------------------------------------------------------

(e) Section 36 of each Master Lease is deemed to apply to this Agreement.

(f) Any Fair Market Rental determination pursuant to Article XXXV of the
Applicable Master Lease shall be made assuming that the Facility does not
participate in the IGT Program.

(g) With respect to subleases that relate to Compliant Participations, (i) in
lieu of satisfying the requirements set forth in Sections 25.1.2(b), 25.1.8(d)
and 25.2 of the applicable Master Leases, such subleases and their subtenants
must be acceptable to Landlord in Landlord’s reasonable discretion, and (ii) in
lieu of the specific deliverables required pursuant to Section 25.1.5 of the
applicable Master Leases, Tenant shall make such additional information
available as Landlord may reasonably request, and (iii) Landlord shall not have
the right to terminate the Master Lease as provided in the penultimate sentence
of Section 25.1.5 in response to a Tenant’s Notice relating to such a sublease.

6. Mt. Carmel. Relative to the Mt. Carmel Leased Property Lessor and Tenant
agree as follows:

(a) Pursuant to Section 40.3 of ML3, Lessor hereby gives notice to Tenant that
it may commence a Facility Termination relative to the Mt. Carmel Leased
Property, and Tenant agrees to commence such Facility Termination on or prior to
October 31, 2013 and thereafter to proceed diligently and in compliance with all
applicable Legal Requirements to complete such Facility Termination in three
(3) phases as follows:

(i) Tenant shall proceed to (x) remove and relocate all patients from, and
terminate all employees (except for security personnel retained in connection
with the performance of Tenant’s obligations under Section 6(a)(ii) below)
relating to, the Mt. Carmel Leased Property in accordance with all applicable
Legal Requirements, (y) take any and all necessary or appropriate steps to
secure and, if appropriate, board up the Mt. Carmel Leased Property in a safe
and secure condition and (z) take any and all other necessary or appropriate
steps to comply, in a timely manner, with all applicable requirements of third
party payors relating to the termination of agreements with them and the closure
of the Mt. Carmel Leased Property (e.g., filing of final cost reports,
termination of Medicare/Medicaid payor agreements, etc.). In connection with the
relocation of patients referenced above, Tenant agrees to use commercially
reasonable efforts to include on any lists that are delivered to patients and/or
their families of potential relocation facilities to be considered by them the
nearby facilities that are owned by Lessor or an Affiliate and commonly known as
Waukesha Springs, 1810 Kensington Drive, Waukesha, Wisconsin and South Shore
Manor, 1915 E. Tripoli Avenue, St. Francis, Wisconsin, to the extent permitted
by the Wisconsin Department of Health and applicable law; and

 

13



--------------------------------------------------------------------------------

(ii) During the period from the completion of the obligations described in
Section 6(a)(i) above until the Mt. Carmel Termination Date as described in
Section 6(b) below, Tenant shall keep and maintain the Mt. Carmel Leased
Property in a boarded up, safe and secure condition (including, without
limitation, implementing such security and maintenance measures, and maintaining
such utility services, as may be necessary or appropriate to protect the Mt.
Carmel Leased Property against vandalism, theft, waste, mold or other harm while
in its vacant state and, to the extent required by ML 3, to keep the structural
components and operating systems of the Mt. Carmel Leased Property in readiness
for the recommencement of use in good condition and operating repair); and

(iii) At any time after the removal and relocation of the patients referred to
in Section 6(a)(i) above, Tenant may provide Lessor with notice of its ability
to complete the Facility Termination pursuant to this Section 6 (the “Facility
Termination Notice”). Upon receipt of the Facility Termination Notice, Lessor
may provide Tenant with written notice to vacate the Mt. Carmel Leased Property.
Upon receipt of such notice Tenant shall have 15 days to complete the Facility
Termination relative to the Mt. Carmel Leased Property, including, without
limitation, (x) fully vacating the Mt. Carmel Leased Property, and
(y) terminating any and all remaining subleases, vendor and service contracts
and other agreements that Tenant may have entered into with respect to the Mt.
Carmel Leased Property (relative to this clause (y)), at the end of such fifteen
(15) day period. In connection with the surrender of possession referenced
above, Tenant shall remove all of Tenant’s Personal Property located at the Mt.
Carmel Leased Property, and repair any damage caused thereby, and Lessor hereby
waives its option to purchase such Tenant’s Personal Property under Section 37.2
of ML3.

(b) Tenant shall remain responsible for the payment and performance of all
obligations of Tenant under ML3 with respect to the Mt. Carmel Leased Property
(other than payment pursuant to Section 40.20 of ML3 of the “Mt. Carmel Amount”,
as such term is defined in Section 40.20 of ML3), including, without limitation,
payment of Base Rent allocable thereto, payment of Additional Charges relating
thereto, performance of necessary or appropriate maintenance, repairs and
replacements relating thereto and maintenance of all required insurance relating
thereto (and Tenant shall cause its insurance policies relative to the Mt.
Carmel Leased Property to have endorsements added thereto that recognize that
the facility is vacant and keep in full force and effect the insurance coverages
provided thereunder notwithstanding such vacancy) until the later (such later
date, the “Mt. Carmel Termination Date”) of September 30, 2014, and the date 15
days after the Facility Termination Notice for the Mt. Carmel Leased Property,
whereupon Tenant shall surrender possession of the Mt. Carmel Leased Property to
Lessor or its designee in the condition required by ML3).

(c) Without limitation of Tenant’s payment obligations under Section 4 of this
Agreement, Tenant shall not be obligated to pay to Lessor the “Mt. Carmel
Amount”, and Lessor waives all claims related to Section 40.20 of ML3 except as
provided herein.

 

14



--------------------------------------------------------------------------------

7. Amendments to Section 7.2.7(m). Section 7.2.7(m) of each of ML1-ML4 is hereby
amended and restated in its entirety to read as follows, effective as of the
Effective Date referenced in ML5:

(a) In the case of ML1:

“(m) Notwithstanding anything to the contrary contained in this Section 7.2 or
elsewhere in this Lease, Tenant agrees that, from and after the Effective Date,
the aggregate number of beds licensed for the delivery of hospital care that
(i) are sold or delicensed pursuant to Section 7.2.7 of any ML Lease or (ii) are
otherwise sold or delicensed in any manner or for any reason, in the case of
either of subsection (i) or (ii) at any time while the Hospital Facility(ies) to
which such licensed beds relate are or were leased pursuant to any ML Lease
(even if any such Hospital Facility ceases to be leased pursuant to any ML
Lease), must at all times be equal to or less than 23 such beds.”

(b) In the case of ML2:

“(m) Notwithstanding anything to the contrary contained in this Section 7.2 or
elsewhere in this Lease, Tenant agrees that, from and after the Effective Date,
the aggregate number of beds licensed for the delivery of hospital care that
(i) are sold or delicensed pursuant to Section 7.2.7 of any ML Lease or (ii) are
otherwise sold or delicensed in any manner or for any reason, in the case of
either of subsection (i) or (ii) at any time while the Hospital Facility(ies) to
which such licensed beds relate are or were leased pursuant to any ML Lease
(even if any such Hospital Facility ceases to be leased pursuant to any ML
Lease), must at all times be equal to or less than 42 such beds.”

(c) In the case of ML3:

“(m) Notwithstanding anything to the contrary contained in this Section 7.2 or
elsewhere in this Lease, Tenant agrees that, from and after the Effective Date,
the aggregate number of beds licensed for the delivery of hospital care that
(i) are sold or delicensed pursuant to Section 7.2.7 of any ML Lease or (ii) are
otherwise sold or delicensed in any manner or for any reason, in the case of
either of subsection (i) or (ii) at any time while the Hospital Facility(ies) to
which such licensed beds relate are or were leased pursuant to any ML Lease
(even if any such Hospital Facility ceases to be leased pursuant to any ML
Lease), must at all times be equal to or less than zero such beds.”

(d) In the case of ML4:

“(m) Notwithstanding anything to the contrary contained in this Section 7.2 or
elsewhere in this Lease, Tenant agrees that, from and after the Effective Date,
the aggregate number of beds licensed for the delivery of hospital care that
(i) are sold or delicensed pursuant to Section 7.2.7 of any ML Lease or (ii) are
otherwise sold or delicensed in any manner or for any reason, in the case of
either of subsection (i) or (ii) at any time while the Hospital Facility(ies) to
which such licensed beds relate are or were leased pursuant to any ML Lease
(even if any such Hospital Facility ceases to be leased pursuant to any ML
Lease), must at all times be equal to or less than 16 such beds.”

 

15



--------------------------------------------------------------------------------

8. Conflict; Unified Commercial Operating Lease. In the event of a conflict
between the Master Leases and this Agreement, this Agreement shall control in
all events. Except as set forth in this Agreement, the Master Leases shall
remain in full force and effect. It is acknowledged and agreed that, except as
otherwise expressly provided herein or in the Master Leases, the inclusion of
each of the Leased Properties on a continuing basis in the Master Lease under
which it is demised is an essential element of the leasing transaction described
in such Master Lease for Lessor, and that, except as otherwise expressly
provided herein or in the Master Leases, Lessor shall not be obligated and may
not be required to lease to Tenant less than all of the Leased Properties
demised pursuant to the applicable Master Lease. It is further acknowledged and
agreed that each Master Lease is not a residential lease within the meaning of
the U.S. Bankruptcy Code, as amended, and that each Master Lease is an operating
lease, and not a capital lease, for all accounting, tax and legal purposes.

9. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, and signature pages may be delivered by facsimile or electronic
mail, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10. Integration. This Agreement, the Master Leases and Existing ML5 contain the
entire agreement between Lessor and Tenant with respect to the subject matter
hereof. No representations, warranties or agreements have been made by Lessor or
Tenant except as set forth in this Agreement, the Master Leases and Existing
ML5.

11. Severability. If any term or provision of this Agreement is to be invalid or
unenforceable, such term or provision shall be modified as slightly as possible
so as to render it valid and enforceable; if such term or provision, as
modified, shall be held or deemed invalid or unenforceable, such holding shall
not affect the remainder of this Agreement and same shall remain in full force
and effect.

12. Subject to Law. This Agreement was negotiated in the State of New York,
which State the parties agree has a substantial relationship to the parties and
to the underlying transaction embodied hereby. In all respects, the law of the
State of New York shall govern the validity of and enforceability of the
obligations of the parties set forth herein, but the parties hereto will submit
to jurisdiction and the laying of venue for any suit on this Agreement in the
Commonwealth of Kentucky.

13. Waivers. No waiver of any condition or covenant herein contained, or of any
breach of any such condition or covenant, shall be held or taken to be a waiver
of any subsequent breach of such covenant or condition, or to permit or excuse
its continuance or any future breach thereof or of any condition or covenant
herein.

14. Binding Character. This Agreement shall be binding upon and shall inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

15. Modification. This Agreement may be only be modified by a writing signed by
both Lessor and Tenant.

 

16



--------------------------------------------------------------------------------

16. Forbearance. No delay or omission by any party hereto to exercise any right
or power accruing upon any noncompliance or default by any other party hereto
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.

17. Headings and Captions. The headings and captions of the sections of this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement or any provision hereof.

18. Gender and Number. As used in this Agreement, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

19. Coordinated Disclosures. The parties hereto shall cooperate with respect to
any disclosures of information concerning this Agreement and the transactions
contemporaneous herewith, and shall share such disclosures with the other
parties a reasonable period of time prior to making such disclosures in order to
facilitate such cooperation.

20. Authority. The parties represent and warrant to each other that each of
them, respectively, has full power, right and authority to execute and perform
this Agreement and all corporate action necessary to do so has been duly taken.
In order to induce Lessor to enter into this Agreement, Tenant hereby represents
and warrants to Lessor that Tenant’s entry into this Agreement does not require
that any consent or approval first be obtained from any lender of Tenant or its
Affiliates.

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc. By:   /s/ Gregory C. Miller Name:   Gregory C. Miller Its:   Chief
Development Officer TENANT: KINDRED HEALTHCARE OPERATING, INC., a Delaware
corporation formerly known as Vencor Operating, Inc. By:   /s/ Gregory C. Miller
Name:   Gregory C. Miller Its:   Chief Development Officer LESSOR: VENTAS
REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership By:   Ventas, Inc.,
a Delaware corporation, its general partner  
By: /s/ T. Richard Riney                                          T. Richard
Riney, Executive Vice President, Chief Administrative Officer and General
Counsel

 

18



--------------------------------------------------------------------------------

JOINDER

The undersigned, VENTAS, INC., a Delaware corporation, hereby joins in the
foregoing Agreement Regarding Master Leases solely for the purpose of, subject
to Section 40.2 of each Master Lease, joining with Ventas Realty, Limited
Partnership, on a joint and several basis, as Lessor under ML5 referenced
therein with respect to, and only with respect to, the Leased Properties
commonly known as Kindred Hospital –Philadelphia (Facility No. 4614) and Kindred
Hospital- Pittsburgh (Facility No. 4619), and for no other purposes.
Notwithstanding anything to the contrary contained in the aforesaid Agreement,
the aforesaid Tenant acknowledges and agrees, by the acceptance of this Joinder,
that Ventas, Inc. shall have no liability or obligations under the aforesaid
Agreement, as lessor or otherwise, with respect to any Leased Property other
than the aforesaid Kindred Hospital –Philadelphia and Kindred Hospital-
Pittsburgh Leased Properties.

 

VENTAS, INC., a Delaware corporation

        By:

  /s/ T. Richard Riney T. Richard Riney, Executive Vice President, Chief
Administrative Officer and General Counsel

 

19



--------------------------------------------------------------------------------

Acknowledgments

STATE OF Kentucky   )

COUNTY OF Jefferson)

This 30th day of September, 2013, personally came before me Diane Williams, a
Notary Public in and for said County and State, Gregory C. Miller, who being by
me duly sworn, says that he/she is the Chief Development Officer of KINDRED
HEALTHCARE, INC., a Delaware corporation, and that the seal affixed to the
foregoing instrument in writing is the corporate seal of said corporation, and
that said writing was signed and sealed by him/her on behalf of such corporation
by its authority duly given. And the said Chief Development Officer acknowledged
the said writing to be the act and deed of said corporation.

WITNESS my hand and notarial stamp/seal this 30th day of September, 2013.

/s/ Diane Williams                    

Notary Public

My Commission Expires:

2/22/2016

[Notarial Stamp/Seal]

 

20



--------------------------------------------------------------------------------

STATE OF Kentucky   )

COUNTY OF Jefferson)

This 30th day of September, 2013, personally came before me Diane Williams, a
Notary Public in and for said County and State, Gregory C. Miller, who being by
me duly sworn, says that he/she is the Chief Development Officer of KINDRED
HEALTHCARE OPERATING, INC., a Delaware corporation, and that the seal affixed to
the foregoing instrument in writing is the corporate seal of said corporation,
and that said writing was signed and sealed by him/her on behalf of such
corporation by its authority duly given. And the said Chief Development Officer
acknowledged the said writing to be the act and deed of said corporation.

WITNESS my hand and notarial stamp/seal this 30th day of September, 2013.

/s/ Diane Williams                    

Notary Public

My Commission Expires:

2/22/2016

[Notarial Stamp/Seal]

 

21



--------------------------------------------------------------------------------

STATE OF Kentucky   )

COUNTY OF Jefferson)

This 30th day of September, 2013, personally came before me Terri Parker, a
Notary Public in and for said County and State, T. Richard Riney, who being by
me duly sworn, says that he is the Executive Vice President, Chief
Administrative Officer and General Counsel of VENTAS, INC., a Delaware
corporation, in its capacity as the general partner of Ventas Realty, Limited
Partnership, a Delaware limited partnership, and that the seal affixed to the
foregoing instrument in writing is the corporate seal of said corporation, and
that said writing was signed and sealed by him on behalf of such corporation by
its authority duly given, in its aforesaid general partner capacity on behalf of
the aforesaid limited partnership. And the said Executive Vice President, Chief
Administrative Officer and General Counsel acknowledged the said writing to be
the act and deed of said corporation, acting in such general partner capacity.

WITNESS my hand and notarial stamp/seal this 30th day of September, 2013.

/s/ Terri Parker                    

Notary Public

My Commission Expires:

1/6/2017

[Notarial Stamp/Seal]

 

22



--------------------------------------------------------------------------------

STATE OF Kentucky   )

COUNTY OF Jefferson)

This 30th day of September, 2013, personally came before me Terri Parker, a
Notary Public in and for said County and State, T. Richard Riney, who being by
me duly sworn, says that he is the Executive Vice President, Chief
Administrative Officer and General Counsel of VENTAS, INC., a Delaware
corporation, and that the seal affixed to the foregoing instrument in writing is
the corporate seal of said corporation, and that said writing was signed and
sealed by him on behalf of such corporation by its authority duly given. And the
said Executive Vice President, Chief Administrative Officer and General Counsel
acknowledged the said writing to be the act and deed of said corporation.

WITNESS my hand and notarial stamp/seal this 30th day of September, 2013.

/s/ Terri Parker                    

Notary Public

My Commission Expires:

1/6/2017

[Notarial Stamp/Seal]

 

23



--------------------------------------------------------------------------------

EXHIBIT A

Terminating Leased Properties

 

ID   

Name

  

Address

  

City

  

State

   Zip 116    Pettigrew Rehabilitation and Healthcare Center    1515 W Pettigrew
St    Durham    NC    27705 127    Northwest Continuum Care Center    128 Beacon
Hill Dr    Longview    WA    98632 137    Sunnybrook Healthcare and
Rehabilitation Specialists    25 Sunnybrook Rd    Raleigh    NC    27610 143   
Raleigh Rehabilitation and Healthcare Center    616 Wade Ave    Raleigh    NC   
27605 165    Rainier Vista Care Center    920 12th Ave SE    Puyallup    WA   
98372 188    Cypress Pointe Rehabilitation and Health Care Centre    2006 S 16th
St    Wilmington    NC    28401 191    Silas Creek Manor    3350 Silas Creek
Pkwy    Winston-Salem    NC    27103 269    Meadowvale Health and Rehabilitation
Center    1529 Lancaster St    Bluffton    IN    46714 277    Rosewood Health
Care Center    550 High St    Bowling Green    KY    42101 281    Riverside
Manor Healthcare Center    1 State Route 136 W    Calhoun    KY    42327 289   
San Luis Medical and Rehabilitation Center    2305 San Luis Pl    Green Bay   
WI    54304 290    Bremen Health Care Center    316 Woodies Ln    Bremen    IN
   46506 307    Lincoln Nursing Center    1410 E Gaston St    Lincolnton    NC
   28092 452    Sunnyside Care Center    4515 Sunnyside Rd SE    Salem    OR   
97302 501    Blue Hills Alzheimer’s Care Center    1044 Park St    Stoughton   
MA    02072 503    Brigham Manor Nursing and Rehabilitation Center    77 High St
   Newburyport    MA    01950 508    Crawford Skilled Nursing and Rehabilitation
Center    273 Oak Grove Ave    Fall River    MA    02723 516   
Hammersmith House Nursing Care Center    73 Chestnut St    Saugus    MA    01906
517    Oakwood Rehabilitation and Nursing Center    11 Pontiac Ave    Webster   
MA    01570 518    Timberlyn Heights Nursing and Rehabilitation Center    320
Maple Ave    Great Barrington    MA    01230 532    Hillcrest Nursing and
Rehabilitation Center    94 Summer St    Fitchburg    MA    01420 534    Country
Gardens Skilled Nursing & Rehabilitation Center    2045 G A R Hwy    Swansea   
MA    02777 537    Quincy Rehabilitation and Nursing Center    11 Mayor Thomas J
McGrath Hwy    Quincy    MA    02169 542    Kindred Nursing and
Rehabilitation-Den-Mar    44 South St    Rockport    MA    01966 554    Westgate
Manor    750 Union St    Bangor    ME    04401 560    Franklin Woods Nursing and
Rehabilitation Center    2770 Clime Rd    Columbus    OH    43223 563    The
Crossings West Campus    89 Viets St    New London    CT    06320 567   
The Crossings East Campus    78 Viets St Ext    New London    CT    06320 568   
Parkway Pavilion Healthcare    1157 Enfield St    Enfield    CT    06082 570   
Pickerington Nursing & Rehabilitation Center    1300 Hill Rd N    Pickerington
   OH    43147 571    Logan Health Care Center    300 Arlington Ave    Logan   
OH    43138 572    Winchester Place Nursing and Rehabilitation Center    36
Lehman Dr    Canal Winchester    OH    43110 581    Blueberry Hill Skilled
Nursing & Rehabilitation Center    75 Brimbal Avenue    Beverly    MA    01915
584    Franklin Skilled Nursing and Rehabilitation Center    130 Chestnut St   
Franklin    MA    02038 587    River Terrace Healthcare    1675 Main St   
Lancaster    MA    01523 588    Kindred Nursing and Rehabilitation-Walden    785
Main St    Concord    MA    01742 593    Hanover Terrace Healthcare    49 Lyme
Rd    Hanover    NH    03755 634    Cambridge Health & Rehabilitation Center   
1471 Wills Creek Valley Dr    Cambridge    OH    43725 660    Savannah Specialty
Care Center    11800 Abercorn St    Savannah    GA    31419 707   
Rehabilitation and Nursing Center of Monroe    1212 E Sunset Dr    Monroe    NC
   28112 713    Guardian Care of Zebulon    509 W Gannon Ave    Zebulon    NC   
27597 723    Guardian Care of Rocky Mount    160 N Winstead Ave    Rocky Mount
   NC    27804 743    Kindred Transitional Care and Rehabilitation-Northwest   
1919 W Medical St    Tucson    AZ    85704 744    Cherry Hills Health Care
Center    3575 S Washington St    Englewood    CO    80113 765    Eastview
Medical and Rehabilitation Center    729 Park St    Antigo    WI    54409 766   
Colonial Manor Medical and Rehabilitation Center    1010 E Wausau Ave    Wausau
   WI    54403 769    North Ridge Medical and Rehabilitation Center    1445 N
7th St    Manitowoc    WI    54220 773    Mount Carmel Medical and
Rehabilitation Center    677 E State St    Burlington    WI    53105 775   
Sheridan Medical Complex    8400 Sheridan Rd    Kenosha    WI    53143 776   
Woodstock Health and Rehabilitation Center    3415 Sheridan Rd     Kenosha    WI
   53140

 

24



--------------------------------------------------------------------------------

782    Danville Centre for Health and Rehabilitation    642 N 3rd St    Danville
   KY    40422 785    Hillcrest Health Care Center    3740 Old Hartford Rd   
Owensboro    KY    42303 787    Woodland Terrace Health Care Facility    1117
Woodland Dr    Elizabethtown    KY    42701 791    Whitesburg Gardens Health
Care Center    105 Teakwood Dr SW    Huntsville    AL    35801 864   
Harrodsburg Health Care Center    853 Lexington Rd    Harrodsburg    KY    40330
868    Lebanon Country Manor    700 Monroe Rd    Lebanon    OH    45036 884   
Masters Health Care Center    278 Dry Valley Rd    Algood    TN    38506 1231   
Oak Hill Nursing and Rehabilitation Center    544 Pleasant St    Pawtucket    RI
   02860 1237    Wyomissing Nursing and Rehabilitation Center    1000 E
Wyomissing Blvd    Reading    PA    19611

 

25



--------------------------------------------------------------------------------

EXHIBIT B

Re-Allocation of Base Rent Among Terminating Properties

 

26



--------------------------------------------------------------------------------

EXHIBIT B-1

Master Lease 1

 

ID    Master
Lease    Bundle   

Facility

   Base Rent      Percentage of
Master Lease
Commencing
Effective Date   114    1    3    Arden Rehabilitation and Healthcare Center   
  1,064,867         1.42481 %  140    1    3    Wasatch Care Center      558,206
        0.74689 %  167    1    3    Canyonwood Nursing and Rehab Center     
1,356,771         1.81538 %  180    1    3    Vancouver Health and
Rehabilitation Center      766,443         1.02551 %  247    1    3    St.
George Care and Rehabilitation Center      1,275,779         1.70701 %  416    1
   3    Park Place Health Care Center      1,457,404         1.95003 %  482    1
   3    Wind River Healthcare and Rehabilitation Center      858,097        
1.14815 %  4842    1    3    Kindred Hospital - Westminster      7,610,823      
  10.18341 %  113    1    6    Southwood Health & Rehabilitation Center     
1,219,830         1.63215 %  127    1    6    Northwest Continuum Care Center   
  1,079,112         1.44387 %  165    1    6    Rainier Vista Care Center     
1,043,291         1.39594 %  191    1    6    Silas Creek Manor      50,000   
     0.06690 %  452    1    6    Sunnyside Care Center      1,998,914        
2.67458 %  560    1    6    Franklin Woods Nursing and Rehabilitation Center   
  256,117         0.34269 %  572    1    6    Winchester Place Nursing and
Rehabilitation Center      1,249,140         1.67137 %  769    1    6    North
Ridge Medical and Rehabilitation Center      694,430         0.92916 %  775    1
   6    Sheridan Medical Complex      262,258         0.35091 %  776    1    6
   Woodstock Health and Rehabilitation Center      50,000         0.06690 %  868
   1    6    Lebanon Country Manor      1,560,490         2.08796 %  884    1   
6    Masters Health Care Center      3,631,380         4.85885 %  4637    1    6
   Kindred Hospital - Chicago (North Campus)      4,415,229         5.90765 % 
4690    1    6    Kindred Hospital - Chicago (Northlake Campus)      2,826,724
        3.78220 %  501    1    7    Blue Hills Alzheimer’s Care Center     
1,442,952         1.93069 %  516    1    7    Hammersmith House Nursing Care
Center      363,341         0.48616 %  518    1    7    Timberlyn Heights
Nursing and Rehabilitation Center      927,063         1.24043 %  537    1    7
   Kindred Transitional Care and Rehabilitation-Quincy      254,970        
0.34115 %  567    1    7    The Crossings East Campus      1,098,484        
1.46979 %  573    1    7    Eagle Pond Rehabilitation and Living Center     
1,721,505         2.30340 %  581    1    7    Kindred Transitional Care and
Rehabilitation-Blueberry Hill      1,172,974         1.56946 %  593    1    7   
Kindred Nursing and Rehabilitation-Hanover Terrace      1,339,580        
1.79238 %  4602    1    7    Kindred Hospital - South Florida - Coral Gables   
  2,118,905         2.83513 %  4652    1    7    Kindred Hospital - North
Florida      4,491,344         6.00949 %  150    1    8    The Tunnell Center
for Rehabilitation & Healthcare      3,295,820         4.40986 %  218    1    8
   Kindred Nursing and Rehabilitation - Canyon West      806,852         1.07958
%  221    1    8    Kindred Transitional Care and Rehabilitation-Lewiston     
704,044         0.94202 %  335    1    8    Lawton Healthcare Center     
1,603,689         2.14576 %  409    1    8    Kindred Nursing and Rehabilitation
- Mountain Valley      447,255         0.59844 %  433    1    8    Parkview
Acres Care and Rehabilitation Center      682,338         0.91298 %  441    1   
8    Mountain Towers Healthcare and Rehabilitation Center      867,275        
1.16043 %  745    1    8    Aurora Care Center      684,973         0.91650 % 
4656    1    8    Kindred Hospital - Arizona - Phoenix      1,755,443        
2.34881 %  4848    1    8    Kindred Hospital - San Diego      1,441,839        
1.92920 %  137    1    9    Sunnybrook Healthcare and Rehabilitation Specialists
     1,416,384         1.89515 %  188    1    9    Cypress Pointe Rehabilitation
and Health Care Centre      316,689         0.42374 %  198    1    9    Kindred
Transitional Care and Rehabilitation-Harrington      1,677,187         2.24410
%  588    1    9    Kindred Nursing and Rehabilitation-Walden      365,274      
  0.48874 %  660    1    9    Savannah Specialty Care Center      1,011,534   
     1.35345 %  707    1    9    Rehabilitation and Nursing Center of Monroe   
  1,426,301         1.90842 %  825    1    9    Nansemond Pointe Rehabilitation
and Healthcare Center      1,873,006         2.50611 %  829    1    9    River
Pointe Rehabilitation and Healthcare Center      827,565         1.10730 %  4628
   1    9    Kindred Hospital - Chattanooga      1,364,253         1.82539 % 
4680    1    9    Kindred Hospital - St. Louis      1,953,330         2.61359 % 
           

 

 

    

 

 

  52          Total      74,737,473         100.00000 % 

 

27



--------------------------------------------------------------------------------

EXHIBIT B-2

Master Lease 2

 

ID    Master
Lease    Bundle   

Facility

   Base Rent      Percentage of
Master Lease
Commencing
Effective Date   222    2    1    Kindred Nursing and Rehabilitation - Nampa   
  482,805         1.00579 %  513    2    1    Hallmark Nursing and
Rehabilitation Center      1,350,162         2.81267 %  592    2    1    Kindred
Transitional Care and Rehabilitation-Greenbriar      2,742,130         5.71243
%  842    2    1    Bay Pointe Medical and Rehabilitation Center      340,074   
     0.70845 %  4612    2    1    Kindred Hospital - Kansas City      4,462,056
        9.29540 %  4615    2    1    Kindred Hospital - Sycamore      3,947,304
        8.22306 %  4807    2    1    Kindred Hospital - Ontario      6,598,949
        13.74700 %  111    2    4    Kindred Transitional Care and
Rehabilitation-Rolling Hills      396,004         0.82496 %  223    2    4   
Kindred Nursing and Rehabilitation - Weiser      765,724         1.59516 %  282
   2    4    Maple Manor Health Care Center      794,016         1.65410 %  294
   2    4    Windsor Estates Health & Rehab Center      625,549         1.30315
%  706    2    4    Guardian Care of Henderson      760,746         1.58479 % 
726    2    4    Guardian Care of Elizabeth City      1,152,881         2.40169
%  780    2    4    Columbus Health and Rehabilitation Center      437,088      
  0.91055 %  4654    2    4    Kindred Hospital (Houston Northwest Campus)     
3,303,433         6.88174 %  168    2    5    Lakewood Healthcare Center     
1,164,224         2.42532 %  289    2    5    San Luis Medical and
Rehabilitation Center      1,009,547         2.10310 %  634    2    5   
Cambridge Health & Rehabilitation Center      916,382         1.90902 %  743   
2    5    Kindred Transitional Care and Rehabilitation-Northwest      50,000   
     0.10416 %  744    2    5    Cherry Hills Health Care Center      663,542   
     1.38230 %  766    2    5    Colonial Manor Medical and Rehabilitation
Center      521,047         1.08545 %  4653    2    5    Kindred Hospital -
Tarrant County (Fort Worth SW)      2,749,304         5.72738 %  4668    2    5
   Kindred Hospital - Fort Worth      2,346,088         4.88739 %  508    2    6
   Crawford Skilled Nursing and Rehabilitation Center      1,065,882        
2.22046 %  532    2    6    Hillcrest Nursing and Rehabilitation Center     
435,033         0.90626 %  534    2    6    Country Gardens Skilled Nursing &
Rehabilitation Center      747,668         1.55755 %  584    2    6    Franklin
Skilled Nursing and Rehabilitation Center      677,313         1.41099 %  1228
   2    6    Lafayette Nursing and Rehab Center      2,501,319         5.21077
%  4674    2    6    Kindred Hospital - Central Tampa      4,996,575        
10.40891 %             

 

 

    

 

 

  29          Total      48,002,845         100.00000 % 

 

28



--------------------------------------------------------------------------------

EXHIBIT B-3

Master Lease 3

 

ID

  

Master
Lease

  

Bundle

  

Facility

   Base Rent      Percentage of
Master Lease
Commencing
Effective Date  

116

   3    4    Pettigrew Rehabilitation and Healthcare Center      1,067,450      
  4.65177 % 

143

   3    4    Raleigh Rehabilitation and Healthcare Center      2,065,021        
8.99902 % 

269

   3    4    Meadowvale Health and Rehabilitation Center      224,084        
0.97652 % 

281

   3    4    Riverside Manor Healthcare Center      1,133,328         4.93886 % 

307

   3    4    Lincoln Nursing Center      1,330,221         5.79688 % 

554

   3    4    Westgate Manor      1,655,429         7.21408 % 

563

   3    4    The Crossings West Campus      82,126         0.35789 % 

568

   3    4    Parkway Pavilion Healthcare      2,365,469         10.30832 % 

587

   3    4    River Terrace Healthcare      913,305         3.98003 % 

694

   3    4    Kindred Transitional Care and Rehabilitation-Wedgewood      737,398
        3.21346 % 

713

   3    4    Guardian Care of Zebulon      1,375,700         5.99507 % 

773

   3    4    Mount Carmel Medical and Rehabilitation Center      115,358        
0.50271 % 

774

   3    4    Mt. Carmel Health and Rehabilitation Center      50,000        
0.21789 % 

782

   3    4    Danville Centre for Health and Rehabilitation      507,749        
2.21269 % 

1237

   3    4    Wyomissing Nursing and Rehabilitation Center      1,543,017        
6.72421 % 

4635

   3    4    Kindred Hospital - San Antonio      2,042,507         8.90091 % 

4647

   3    4    Kindred Hospital - Las Vegas (Sahara Campus)      1,338,525        
5.83307 % 

4660

   3    4    Kindred Hospital - Mansfield      1,010,901         4.40534 % 

4662

   3    4    Kindred Hospital - Greensboro (with SAU 7662 - 23 beds)     
2,381,813         10.37955 % 

4673

   3    4    Kindred Hospital - Boston North Shore      1,007,777        
4.39173 %             

 

 

    

 

 

 

20

         Total      22,947,181         100.00000 % 

 

29



--------------------------------------------------------------------------------

EXHIBIT B-4

Master Lease 4

 

ID

  

Master
Lease

  

Bundle

  

Facility

   Base Rent      Percentage of
Master Lease
Commencing
Effective Date  

146

   4    1    Rose Manor Healthcare Center      1,101,836         2.64122 % 

148

   4    1    Kindred Transitional Care and Rehabilitation-Village Square     
1,110,035         2.66087 % 

209

   4    1    Valley View Health Care Center      707,303         1.69548 % 

225

   4    1    Kindred Nursing and Rehabilitation - Aspen Park      414,878      
  0.99451 % 

350

   4    1    Valley Gardens Health Care & Rehabilitation Center      1,270,602
        3.04577 % 

481

   4    1    South Central Wyoming Healthcare and Rehabilitation      510,511   
     1.22375 % 

566

   4    1    Windsor Rehabilitation and Healthcare Center      1,268,132        
3.03985 % 

585

   4    1    Great Barrington Rehabilitation and Nursing Center      506,828   
     1.21492 % 

4645

   4    1    Kindred Hospital - South Florida Ft. Lauderdale      2,319,282   
     5.55957 % 

4685

   4    1    Kindred Hospital - Houston      4,013,493         9.62077 % 

503

   4    3    Brigham Manor Nursing and Rehabilitation Center      849,982      
  2.03750 % 

517

   4    3    Oakwood Rehabilitation and Nursing Center      690,830        
1.65599 % 

542

   4    3    Kindred Nursing and Rehabilitation-Den-Mar      614,403        
1.47279 % 

559

   4    3    Birchwood Terrace Healthcare      1,093,658         2.62161 % 

570

   4    3    Pickerington Nursing & Rehabilitation Center      387,958        
0.92998 % 

571

   4    3    Logan Health Care Center      1,398,566         3.35251 % 

723

   4    3    Guardian Care of Rocky Mount      2,208,633         5.29433 % 

791

   4    3    Whitesburg Gardens Health Care Center      3,128,341        
7.49897 % 

1231

   4    3    Oak Hill Nursing and Rehabilitation Center      1,614,320        
3.86970 % 

4614

   4    3    Kindred Hospital - Philadelphia      1,105,385         2.64973 % 

4666

   4    3    Kindred Hospital - New Orleans      559,481         1.34114 % 

4871

   4    3    Kindred - Chicago - Lakeshore      1,996,627         4.78613 % 

131

   4    5    Kindred Transitional Care and Rehabilitation-Harrison      787,572
        1.88789 % 

213

   4    5    Kindred Transitional Care and Rehabilitation-Wildwood     
2,152,561         5.15992 % 

277

   4    5    Rosewood Health Care Center      672,124         1.61115 % 

290

   4    5    Bremen Health Care Center      872,665         2.09187 % 

765

   4    5    Eastview Medical and Rehabilitation Center      1,090,213        
2.61336 % 

785

   4    5    Hillcrest Health Care Center      3,308,158         7.93001 % 

787

   4    5    Woodland Terrace Health Care Facility      61,383         0.14714
% 

864

   4    5    Harrodsburg Health Care Center      50,000         0.11986 % 

4664

   4    5    Kindred Hospital - Albuquerque      1,814,018         4.34840 % 

4665

   4    5    Kindred Hospital - Denver      2,037,162         4.88330 %       
     

 

 

    

 

 

 

32

         Total      41,716,941         100.00000 % 

 

30



--------------------------------------------------------------------------------

EXHIBIT C

Allocation of Base Rent Increase Among Properties

 

ID    ML #    Bundle   

Name

   Rent
Adjustment
Effective
10/1/14   150    1    8    The Tunnell Center for Rehabilitation & Heathcare   
  (719,000.00 )  218    1    8    Canyon West Health and Rehabilitation Center
     486,000.00    221    1    8    Lewiston Rehabilitation & Care Center     
692,000.00    335    1    8    Lawton Healthcare Center      (245,000.00 )  409
   1    8    Mountain Valley Care & Rehabilitation Center      555,000.00    433
   1    8    Parkview Acres Care and Rehabilitation Center      (296,000.00 ) 
441    1    8    Mountain Towers Healthcare and Rehabilitation Center     
1,074,000.00    745    1    8    Aurora Care Center      177,000.00    4656    1
   8    Kindred Hospital - Arizona - Phoenix      (1,055,000.00 )  4848    1   
8    Kindred Hospital - San Diego      1,126,000.00    111    2    4    Rolling
Hills Health Care Center      708,000.00    223    2    4    Weiser
Rehabilitation & Care Center      118,000.00    282    2    4    Maple Manor
Health Care Center      208,000.00    294    2    4    Windsor Estates Health &
Rehab Center      (271,000.00 )  706    2    4    Guardian Care of Henderson   
  (53,000.00 )  726    2    4    Guardian Care of Elizabeth City     
(147,000.00 )  780    2    4    Columbus Health and Rehabilitation Center     
397,000.00   

 

31



--------------------------------------------------------------------------------

4654              2                 4       Kindred Hospital (Houston Northwest)
     1,246,000.00    4602      5         2       Kindred Hospital - South
Florida - Coral Gables      391,000.00    4614      5         2       Kindred
Hospital - Philadelphia      1,145,000.00    4628      5         2       Kindred
Hospital - Chattanooga      1,281,000.00    4635      5         2       Kindred
Hospital - San Antonio      127,000.00    4637      5         2       Kindred
Hospital - Chicago (North Campus)      3,985,000.00    4647      5         2   
   Kindred Hospital - Las Vegas (Sahara)      1,276,000.00    4652      5      
  2       Kindred Hospital - North Florida      (1,451,000.00 )  4653      5   
     2       Kindred Hospital- Tarrant County (Fort Worth Southwest)     
1,421,000.00    4660      5         2       Kindred Hospital - Mansfield     
289,000.00    4662      5         2       Kindred Hospital - Greensboro     
168,000.00    4664      5         2       Kindred Hospital - Albuquerque     
(214,000.00 )  4665      5         2       Kindred Hospital - Denver     
(737,000.00 )  4666      5         2       Kindred Hospital - New Orleans     
1,291,000.00    4668      5         2       Kindred Hospital - Fort Worth     
1,129,000.00    4673      5         2       Kindred Hospital - Boston North
Shore      92,000.00    4674      5         2       Kindred Hospital - Central
Tampa      (1,037,000.00 )  4680      5         2       Kindred Hospital - St.
Louis      (953,000.00 )  4690      5         2       Kindred Hospital - Chicago
(Northlake Campus)      1,423,000.00    4871      5         2       Kindred -
Chicago - Lakeshore      960,000.00    113      5         3       Southwood
Health & Rehabilitation Center      590,000.00    131      5         3      
Harrison Health and Rehabilitation Centre      432,000.00    168      5        
3       Lakewood Healthcare Center      (564,000.00 ) 

 

32



--------------------------------------------------------------------------------

198              5                 3       Harrington House Nursing and
Rehabilitation Center      (452,000.00 )  213      5         3       Wildwood
Health Care Center      (563,000.00 )  559      5         3       Birchwood
Terrace Healthcare      331,000.00    573      5         3       Eagle Pond
Rehabilitation and Living Center      (147,000.00 )  694      5         3      
Wedgewood Healthcare Center      558,000.00    825      5         3      
Nansemond Pointe Rehabilitation and Healthcare Center      257,000.00    829   
  5         3       River Pointe Rehabilitation and Healthcare Center     
522,000.00    1228      5         3       Lafayette Nursing and Rehab Center   
  (551,000.00 )          

Total Master Lease Agreement No. 2

     15,000,000.00   

 

33



--------------------------------------------------------------------------------

EXHIBIT D

Wiring Instructions

 

BANK:    Key Bank    Cincinnati, OH PAYEE:    Ventas Concentration Account ABA:
   041001039 A/C #:    359681166187

 

34